This is an appeal from a judgment recovered by the plaintiff against the defendants in Supreme Court of Montgomery county. The plaintiff, on November 16, 1938, while a customer in the department store of the defendants, slipped on and fell down the stairs, and suffered injuries for which she has recovered this judgment. Her testimony was to the effect that wax was left in quite large quantities on the stairs, and after falling her clothes were covered with wax and there were hunks of it on her shoes, and that the foreign substance on the stairs was what caused her to fall. No question is raised about the amount of the judgment. The appellant raises the question that plaintiff failed to maintain the burden of proof to establish the defendant’s negligence and that there was no question to go to the jury. Examination of the record establishes that there was a question to be submitted to the jury and there is evidence in the record to support the finding of the jury. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.